DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. 	(Currently Amended) A method comprising:
capturing one or more images of a portion of a shelf with a camera;
detecting and reading content of a shelf label on the portion of the shelf within the one or more images;
defining one or more product facing bounding boxes surrounding one or more corresponding facings of a product within the one or more images;
	associating the shelf label content with each of the one or more product facing bounding boxes [[and]]that includes and defines each of the one or more corresponding product facings;
cross-correlating the one or more product facing bounding boxes and one or more other product facing bounding boxes across one or more stores by matching the shelf label content with other shelf label content associated with the one or more other product facing bounding boxes;
building training data based on the association of the shelf label content with the cross-correlated product facing bounding boxes;
using the training data to build a product classifier; and
using the product classifier to classify an item as the product.



3. 	(Canceled).

4. 	(Canceled).

5. 	(Canceled). 

6.	(Previously Presented) The method of claim 1, further comprising using manual input to identify potential inventory designated in the one or more product facing bounding boxes.

7.	(Previously Presented) The method of claim 1, wherein using the training data to build a product classifier comprises integrating training to: (1) learn product image descriptors and (2) classify items into a neural network.

8.	(Previously Presented) The method of claim 1, wherein associating the shelf label content with each of the one or more product facing bounding boxes comprises manually associating the shelf label content with each of the one or more product facing bounding boxes.

9.	(Previously Presented) The method of claim 1, wherein associating the shelf label content with each of the one or more product facing bounding boxes comprises automatically associating the shelf label content with each of the one or more product facing bounding boxes.

10.	(Canceled). 

11. 	(Canceled). 

12. 	(Canceled). 



14. 	(Canceled).

15. 	(Canceled).

16. 	(Previously Presented) The method of claim 27, wherein capturing one or more images of a portion of a shelf with a camera comprises capturing the one or more images with a camera attached to a moveable robot.

17. 	(Canceled).

18. 	(Canceled).

19. 	(Canceled).

20. 	(Previously Presented) The method of claim 27, further comprising using manual input to identify potential inventory designated in the one or more bounding boxes.

21. 	(Previously Presented) The method of claim 27, wherein the one or more bounding boxes surround gaps between potential inventory.

22. 	(Previously Presented) The method of claim 27, wherein associating the shelf label content with each of the one or more product facing bounding boxes comprises automatically associating the shelf label content with each of the one or more product facing bounding boxes.

23.	(Canceled).

24.	(Canceled).  



26.	(Canceled). 

27. 	(Currently Amended) A method comprising:
capturing one or more images of a portion of a shelf with a camera;
detecting and reading content of a shelf label on the portion of the shelf within the one or more images;
defining one or more product facing bounding boxes surrounding one or more facings of a product within the one or more images;
	associating the shelf label content with each of the one or more product facing bounding boxes [[and]]that includes and defines each of the one or more corresponding product facings;
cross-correlating the one or more product facing bounding boxes and one or more other product facing bounding boxes across one or more stores by matching the shelf label content with other shelf label content associated with the one or more other product facing bounding boxes;
building training data based on the association of the shelf label content with the cross-correlated product facing bounding boxes;
using the training data to build a product classifier; and
using the product classifier to perform an inventory management activity related to the product.

28.   	(Currently Amended) The method of claim 27, wherein capturing one or more images of a portion of a shelf comprises capturing one or more images of a portion of a shelf in a first store; and 
further comprising:
capturing one or more further images of a portion of another shelf in a second store;
reading content of another shelf label on the portion of the other shelf within the one or more further images; 

associating the other shelf label content with each of the one or more other product facing bounding boxes [[and]]that includes and defines each of the one or more other corresponding product facings;	
wherein cross-correlating comprises cross-correlating the one or more product facing bounding boxes and the one or more other product facing bounding boxes across the [[the]] first store and the second store by matching the shelf label content with the other shelf label content; and
wherein building a training data comprises building the training data set based on the association of the shelf label content and the other shelf label content with the cross-correlated product facing bounding boxes correlated across the first store and the second store.

29.  	(Previously Presented) The method of claim 28, wherein capturing one or more further images comprises capturing the one or more further subsequent to capturing the one or more images.

30.  	(Previously Presented)  The method of claim 28, wherein capturing one or more further images comprises capturing the one or more further images prior to capturing the one or more images.



a processor;
system memory coupled to the processor and storing instructions configured to cause the processor to:
capture one or more images of a portion of a shelf with a camera;
detect and reading content of a shelf label on the portion of the shelf within the one or more images;
define one or more product facing bounding boxes that surround an surrounding one or more corresponding facings of a product within the one or more images;
	associate the shelf label content with each of the one or more product facing bounding boxes [[and]]that includes and defines each of the one or more corresponding product facings;
cross-correlate the one or more product facing bounding boxes and one or more other product facing bounding boxes across one or more stores by matching the shelf label content with other shelf label content associated with the one or more other product facing bounding boxes;
build training data based on the association of the shelf label content with the cross-correlated product facing bounding boxes;
use the training data to build a product classifier; and
use the product classifier to perform one or more of: (1) an inventory management activity related to the product or (2) classifying an item as the product.

32.   	(Currently Amended) The system of claim 31, wherein instructions configured to capture one or more images of a portion of a shelf comprise instructions configured to capture one or more images of a portion of a shelf in a first store; and 
further comprising instructions configured to:
capture one or more further images of a portion of another shelf in a second store;
read content of another shelf label on a portion of the other shelf within the one or more further images; 

associate the other shelf label content with each of the one or more other product facing bounding boxes [[and]]that includes and defines each of the one or more other corresponding product facings;
wherein instructions configured to cross-correlate the [[the]] one or more product facing bounding boxes and the one or more other product facing bounding boxes across the first store and the second store by matching the shelf label content with the other shelf label content; and
wherein instructions configured to build a training data comprising building the training data sent based on the association of the shelf label content and the other shelf label content with the cross-correlated product facing bounding boxes correlated across the first store and the second store.

33.  	(Previously Presented) The system of claim 31, wherein instructions configured to capture one or more further images comprise instructions configured to capture the one or more further images subsequent to capturing the one or more images.

34.  	(Previously Presented) The system of claim 31, wherein instructions configured to capture one or more further images of another portion of a shelf comprise instructions configured to capture the one or more further images.

35.   	(Currently Amended) The method of claim 1, wherein capturing one or more images of a portion of a shelf comprises capturing one or more images of a portion of a shelf in a first store; and 
further comprising:
capturing one or more further images of portion of another shelf in a second store;
reading content of another shelf label on the portion of the other shelf within the one or more further images; 
defining one or more other product facing bounding boxes surrounding one or more other corresponding facings of another product within the one or more further images; and
that includes and defines each of the one or more other corresponding product facings;	
wherein cross-correlating comprises cross-correlating the one or more product facing bounding boxes and the one or more other product facing bounding boxes across the [[the]] first store and the second store by matching the shelf label content with the other shelf label content; and
wherein building training data comprises building the training data based on the association of the shelf label content and the other shelf label content with the cross-correlated product facing bounding boxes correlated across the first store and the second store.

36.  	(Previously Presented) The method of claim 35, wherein capturing one or more further images comprises capturing the one or more further images subsequent to capturing the one or more images.

37.  	(Previously Presented) The method of claim 35, wherein capturing one or more further images comprises capturing the one or more further images prior to capturing the one or more images.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	None of the prior art of the record teaches “associating the shelf label content with each of the one or more product facing bounding boxes that includes and defines each of the one or more corresponding product facings;” The closest prior art of the record for this specific limitation is Zimmerman (U.S. 20080077511 A1). However,  Zimmerman differs from the current claim language because the segmentation of  Zimmerman is done after the barcode being found in the image, and the segmentation of Zimmerman is done to associate the image of the current claim language requires that the label content to be associated with the on the one or more product facing bounding boxes that includes and defines each of the one or more corresponding product facings, which differs from Zimmerman, see figure  6 and ¶¶59-72
	In addition, none of the prior art of the record teaches “cross-correlating the one or more product facing bounding boxes and one or more other product facing bounding boxes across one or more stores by matching the shelf label content with other shelf label content associated with the one or more other product facing bounding boxes;” The closest prior art of the record for this specific limitation is Ihara et al. (US 20130010103 A1, hereinafter Ihara). Ihara teaches  ¶117 - correlation of image data of products of plural shops and product IDs is managed in the flier information DB 102. When plural sets of image data of the product matching with or similar to the image data of a product to buy; which differ from the current claim language that requires the matching to be a shelf label content with other shelf label content across one or more store, where the shelf label content is associated with the one or more other product facing bounding boxes;
	Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claim(s) 1, 27, and 31. The limitations not disclosed in the prior, in combination with the other limitations clearly claimed in claims 1, 27, and 31, are novel and unobvious.
	Accordingly, dependent claim(s) 2, 6-9, 16, 20-22, 28-30 and 32-37 are allowed for the same reasons stated above.
	Therefore, the Examiner is allowing claim(s) 1,2, 6-9, 16, 20-22, 27-37.

                                                                                                                             
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/VANESSA DELIGI/Patent Examiner, Art Unit 3627  


 


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627